239 F.2d 170
Giles E. BULLOCK and The E. C. Brown Co., Plaintiffs-Appellants,v.SEARS ROEBUCK & CO., Defendant-Appellee.
No. 105.
Docket 24213.
United States Court of Appeals Second Circuit.
Argued December 12, 1956.
Decided December 14, 1956.

Francis P. Keiper, Syracuse, N. Y., Hancock, Dorr, Ryan & Shove, Syracuse, N. Y., for defendant-appellee.
Frank H. Marks, and Lederer, Livingston, Kahn & Adsit, Chicago, Ill., for appellee, Harry Price, New York City, of counsel.
Before SWAN, MEDINA and WATERMAN, Circuit Judges.
PER CURIAM.


1
This is a suit which joined with a claim of patent infringement a claim of unfair competition. The latter was dismissed for lack of jurisdiction, there being no diversity of citizenship. The complaint alleges sufficient interrelation between the two claims to establish federal jurisdiction under 28 U.S.C.A. § 1338(b), as interpreted in Maternally Yours, Inc., v. Your Maternity Shop, Inc., 2 Cir., 234 F.2d 538, 544, which was decided subsequently to the judgment on appeal.


2
Judgment reversed.